Judgment, Supreme Court, New York County (James Leff, J.), convicting defendant, after a jury trial, of attempted robbery in the second degree and sentencing him, as a second violent felony offender, to an indeterminate term of imprisonment of from 3 to 6 years, unanimously affirmed.
According to the driver, defendant stated that he was armed with a gun and demanded money, causing the driver to leap from the moving cab; the cab struck three parked cars before coming to a stop. Defendant fled but was apprehended by police officers within a few blocks. According to the defense, which presented no evidence at the trial, the driver jumped from the cab because he did not want to drive to Harlem, and simply forgot to put the vehicle in "park”. Whether the driver fabricated his version of the facts, as defendant argues, was an issue of credibility for the jury to resolve, and no reason appears why their determination should be disturbed.
Finally, the court did not abuse its discretion in sentencing defendant in view of the seriousness of the crime and defendant’s criminal history. Concur—Kupferman, J. P., Sullivan, Milonas, Rosenberger and Kassal, JJ.